                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


Future Claimants’ Representative, Tort                  )
Claimants’ Committee, and Coalition of Abused           )
Scouts for Justice,                                     )   Civil Action No. 21 – 00392 (RGA)
                                                        )
                Petitioners,                            )   Bankruptcy Case No. 20-10343 (LSS)
                                                        )
         v.                                             )
                                                        )
Boy Scouts Of America And Delaware BSA, LLC             )
                                                        )
                Respondent.                             )


                  MOTION AND ORDER FOR ADMISSION PRO HAC VICE

         Pursuant to Local Rule 83.5 and the attached certification, counsel moves the admission pro

hac vice of David J. Molton, Esquire of the firm of Brown Rudnick, LLP, Seven Times Square, New

York, NY 10036 to represent Petitioner, the Coalition of Abused Scouts for Justice, in this matter.



Dated: April 16, 2021                        /s/ Rachel B. Mersky
                                             Rachel B. Mersky (DE Bar No.: 2049)
                                             Monzack Mersky and Browder, P.A.
                                             1201 N. Orange Street, Suite 400
                                             Wilmington, DE 19801
                                             Telephone: (302) 656-8162
                                             Facsimile: (302) 656-2769
                                             Email: rmersky@monlaw.com
                                             Attorneys for the Coalition of Abused Scouts for Justice


              ORDER GRANTING MOTION TO BE ADMITTED PRO HAC VICE

         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.



Date:
                                       THE HONORABLE RICHARD G. ANDREWS
                                       CHIEF UNITED STATES DISTRICT JUDGE


{00209776}
             CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the State of New York, New

Jersey, California, the U.S. Supreme Court, U.S. Court of Appeal for the Second, Third and

Ninth Circuits, U.S. District Court for the Southern and Eastern Districts of New York and U.S.

District Court for the District of New Jersey, Northern District of Illinois, and Northern District

of California, and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this

Court for any alleged misconduct which occurs in the preparation or course of this action. I also

certify that I am generally familiar with this Court’s Local Rules. In accordance with Standing

Order for District Court Fund effective 9/1/2016, I further certify that the annual fee of $25.00

has been paid to the Clerk of Court or, if not paid previously, the fee payment will be submitted

to the Clerk’s Office upon the filing of this motion.



Dated: April 16, 2021                         /S/ David J. Molton
                                              David J. Molton
                                              BROWN RUDNICK LLP
                                              Seven Times Square
                                              New York, NY 10036
                                              Telephone: (212) 209-4800
                                              Email: dmolton@brownrudnick.com




{00209776}                                       2
